                            United States District Court
                                   EASTERN DISTRICT OF TEXAS
                                       SHERMAN DIVISION

WF/TX INVESTMENTS, LLC                             §
                                                   §
        Plaintiff,                                 §   CIVIL ACTION NO. 4:19-CV-00751-ALM
                                                   §   JURY
v.                                                 §
                                                   §
SENECA INSURANCE COMPANY, INC.                     §
and BRIAN DEBROWSKI                                §
      Defendant.                                   §


                          MEMORANDUM OPINION AND ORDER

        Pending before the Court is Plaintiff, WF/TX Investments, LLC’s, Motion to Remand with

Incorporated Memorandum (Dkt. #8).

        The Court, having reviewed the pleadings and motions, finds that it requires more

information regarding Plaintiffs membership before it can determine whether it may exercise

diversity jurisdiction over this action.

        The parties dispute whether the Court has diversity jurisdiction. Subject matter jurisdiction

exists under 28 U.S.C. § 1332 only when there is complete diversity of citizenship between the

parties. Vantage Drilling Co. v. Hsin-Chi Su, 741 F.3d 535, 537 (5th Cir. 2014). The citizenship

of a limited liability company (“LLC”) is based on the citizenship of the LLC’s members. Harvey

v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008); Temple Drilling Co. v. La. Ins.

Guar. Ass’n, 946 F.2d 390, 393 (5th Cir. 1991). The party invoking jurisdiction under § 1332 is

responsible for showing that the parties are completely diverse. See Menchaca v. Chrysler Credit

Corp., 613 F.2d 507, 511 (5th Cir. 1980).

        Defendants here attempt to invoke the Court’s diversity jurisdiction through removal but

failed to show complete diversity between the parties. Specifically, the notice of removal did not
  allege any legally relevant information regarding Plaintiff’s citizenship. Plaintiff is an LLC,

  meaning its citizenship is based on the citizenship of its members; but Defendants failed to provide

  any information regarding Plaintiff’s membership. Plaintiff now seeks to remand on the basis that

  joinder was proper and thus complete diversity of citizenship does not exist. Plaintiff, like

  Defendants, however, fails to provide the Court with any legally relevant information regarding

  Plaintiff’s citizenship.

          Before the Court may proceed, Defendants must submit supplemental briefing regarding

  Plaintiff’s membership so the Court can determine whether the parties are completely diverse. If

  Defendants do not or cannot do so, they will not have established complete diversity and, therefore,

  will have failed to properly invoke jurisdiction under § 1332. See McGovern v. Am. Airlines, Inc.,
. 511 F.2d 653, 654 (5th Cir. 1975).

          It is therefore ORDERED that Defendants submit supplemental briefing regarding the

  citizenship of Plaintiff’s members no later than five (5) days from the date of this order.

          IT IS SO ORDERED.
          SIGNED this 21st day of January, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                   2
